Exhibit 23.3 Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Cloracks Corporation As independent registered public accountants, we hereby consent to the use of our report dated September 14, 2015, with respect to the financial statements of Cloracks Corporation, in its registration statement on Form S-1/A #1 relating to the registration of 29,555,550 shares of common stock.We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT November 25, 2015
